Citation Nr: 0519144	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in March 2005 to afford the 
veteran an opportunity for a personal hearing.  A 
videoconference hearing was held before the undersigned in 
June 2005.  The transcript is included in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

The veteran received the Combat Action Ribbon for his combat 
service in Vietnam.  He claims that he was exposed to 
acoustic trauma when stationed in Vietnam and Guantanamo Bay, 
Cuba, from bombings, gunfire, and explosions, and that he 
used no ear protection.  This is certainly consistent with 
combat service.  

In August 2002, the veteran filed a claim of service 
connection for tinnitus.  In the most recent VA examination 
report dated in January 2004, the examiner indicated that the 
veteran reported an onset of tinnitus in 1973 and that his 
symptoms consisted of a high pitch constant ringing.  The 
examiner noted that the prior medical records associated with 
the claims folder did not show any notations or complaints of 
tinnitus.  The examiner also noted that there were no 
objective means to measure the presence of tinnitus, and 
despite the veteran's complaints of constant symptoms 
associated with tinnitus, the examiner was not able to say 
with certainty the presence or absence or cause of his 
tinnitus.  

The veteran has testified that he has ringing and 
"whooshing" in his ears.  The Board finds his testimony to 
be credible.  Nonetheless, there is no medical opinion 
linking the veteran's claimed tinnitus to the acoustic trauma 
in service.  

This matter is hereby remanded for additional development as 
follows:  

1.  The veteran should be afforded a VA 
audiology examination to determine the 
etiology of his tinnitus.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
tinnitus is related to his period of 
service.  The RO should ensure that the 
examiner's report is associated with the 
claims folder.  

2.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




